UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

JEFFREY C. LEATHERSICH,

                Plaintiff,

          -v-                               6:18-cv-06363-MAT
                                            DECISION AND ORDER

HONORABLE J. DENNIS COHEN,

                Defendant.



                             INTRODUCTION

     Pro se plaintiff Jeffrey C. Leathersich (“Plaintiff”)

filed the instant action on May 15, 2018.       Docket No. 1.

Plaintiff alleges that defendant, the Honorable J. Dennis

Cohen (“Defendant” or “Judge Cohen”), a Livingston County

Family Court Judge, violated his constitutional rights in

connection with his divorce and custody proceedings. On

July 23, 2018, the Court issued a decision and order

granting Defendant’s motion to dismiss the complaint and

denying Plaintiff’s motion for leave to amend as futile.

Docket No. 9. Judgment was entered in Defendant’s favor

on July 24, 2018. Docket No. 10.

     Plaintiff how has moved for an extension of time to

file a notice of appeal, Docket No. 11, as well as for

leave to appeal in forma pauperis, Docket No. 14. For the

reasons discussed below, both applications are denied.
                               DISCUSSION

I.   Motion to Extend the Time to File a Notice of Appeal

     The Clerk of Court entered judgment in favor of

Defendant on          Tuesday, July 24, 2018. Docket No. 10.

Pursuant to Federal Rule of Appellate Procedure (“FRAP”)

4,   “[i]n   a    civil      case,”   subject      to   exceptions   not

applicable here, “the notice of appeal required by Rule 3

must be filed with the district clerk within 30 days

after entry of the judgment or order appealed from.” FED.

R. APP. P. 4(a)(1)(A). FRAP 4(a)(5) allows a district

court to extend the time to file a notice of appeal if

the party “so moves no later than 30 days after the time

prescribed       by   this    Rule        4(a)   expires”   and   “shows

excusable neglect or good cause.” FED. R. APP. P. 4(a)(5).

     Here, the original notice of appeal was due on or

before Thursday, August 23, 2018, i.e., 30 days after

July 24, 2018. See FED. R. APP. P. 4(a)(1)(A). With regard

to computing FRAP 4(a)(5)’s 30-day grace period, the

Second Circuit has held that the first day of that grace

period is the day following an appellant’s failure to

file a timely notice of appeal. Melton v. Frank, 891 F.2d

1054, 1057 (2d Cir. 1989). Therefore, the 30 days under

                                      2
FRAP 4(a)(5) began to run on August 24, 2018. See id.

Plaintiff filed his motion for an extension of time to

file a notice of appeal on August 24, 2018, making it

timely    under     FRAP     4(a)(5).       The     Court   therefore    has

jurisdiction to entertain the motion. Melton, 891 F.2d at

1056 (“If . . . the motion to extend is not filed within

subdivision (a)(5)’s grace period, the district court is

without     power     to     grant     an     extension.”)        (citations

omitted).

    When asked, on the form motion, to describe the

“excusable neglect” or “good cause” that led to his

failure to file an appeal within the required number of

days, Plaintiff states, “I was look [sic] at the court

clerks notice of ‘judgment in a civil case’” which is

dated    7/24/18.”        Docket   No.      11.    This   vague   assertion

certainly    does     not     amount     to       “good   cause.”    Because

Plaintiff is pro se, the Court surmises that Plaintiff is

arguing that his failure to file a timely notice of

appeal due to excusable neglect.

    Although        the    Supreme     Court       has    instructed    that

pleadings filed by pro se litigants are to be held to a

less stringent standard than those filed by lawyers,

                                     3
Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam),

it has “never suggested that procedural rules in ordinary

civil litigation should be interpreted so as to excuse

mistakes by those who proceed without counsel.” McNeil v.

United States, 508 U.S. 106, 113 (1993).

      In evaluating excusable neglect, the relevant factors

“include     ‘[1]     the        danger        of     prejudice        to     the

[non-movant],       [2]    the     length      of     the   delay      and    its

potential impact on judicial proceedings, [3] the reason

for   the   delay,    including       whether         it    was   within      the

reasonable control of the movant, and [4] whether the

movant acted in good faith.’” Silivanch v. Celebrity

Cruises, Inc., 333 F.3d 355, 366 (2d Cir. 2003) (quoting

Pioneer Investment Servs. Co. v. Brunswick Assocs. Ltd.

P’ship, 507 U.S. 380, 395 (1993) (“Pioneer”)). The first

and second Pioneer factors will usually favor the movant,

and   the   fourth        factor    generally         is    not   at     issue.

Silivanch, 333 F.3d at 366 (citation omitted). This case

does not require a different calculus.

      However, it is the third factor upon which the Second

Circuit and other circuits have focused. Id. Concerns

about    finality,        as   well       as    the     desire      to      avoid

                                      4
extensively litigating the equities every time a deadline

is missed, have led the Second Circuit to “take[ ] a hard

line”   in   its   cases   “addressing   when   neglect   is

‘excusable[.]’” Id. at 367 (collecting cases). The Second

Circuit has observed that where “the rule is entirely

clear, [it] continue[s] to expect that a party claiming

excusable neglect will, in the ordinary course, lose

under the Pioneer test.” Canfield Van Atta Buick/GMC

Truck Inc., 127 F.3d 248, 250–51 (2d Cir. 1997) (per

curiam) (citing Weinstock v. Cleary, Gottlieb, Steen &

Hamilton, 16 F.3d 501, 503 (2d Cir. 1994) (affirming

denial of Rule 4(a)(5) extension where delay was due to

a misunderstanding of the rules, even though the rule in

question was “a ‘trap’ for the unsuspecting litigant” and

had been amended for that reason prior to circuit’s

decision); other citation omitted).

    After canvassing the case law from this and other

Circuits, the Court concludes that excusable neglect has

not been established. Indeed, Plaintiff’s asserted reason

for the late filing—that he looked at the judgment,

entered July 24, 2018—does not make sense. July 24, 2018

was the correct date to consider in determining the

                             5
30-day period under FRAP 4(a). If the Court infers that

Plaintiff is saying that he should have looked instead at

the date the decision and order was entered, July 23,

2018, then his notice of appeal would have been due a day

earlier,   on   August    22,    2018.   Perhaps   Plaintiff   was

equating 30 days to a month, or perhaps Plaintiff did not

know that July is a 31-day month. Regardless, Plaintiff’s

neglect    amounts   to   a     simple   miscalculation   of   the

applicable time period. Even in cases involving pro se

litigants, courts have found that this does not rise to

the standard of excusable neglect. See, e.g., In re

Hongjun Sun, 323 B.R. 561, 566 (Bankr. E.D.N.Y. 2005);

Bethea v. Potter, No. 01 CIV. 11492 (DFE), 2003 WL

22023968, at *3 (S.D.N.Y. Aug. 27, 2003); Dix v. Saks,

Inc., No. 02CIV.8957(LAK)(DFE), 2003 WL 194210, at *2

(S.D.N.Y. Jan. 29, 2003), case dismissed sub nom. Dix v.

Saks, Inc./Off 5th, No. 02 CIV. 8957 (LAK), 2003 WL

21223289 (S.D.N.Y. May 22, 2003).

II. Motion for Leave to Proceed In Forma Pauperis

    Since Plaintiff’s motion for an extension of time to

file a notice of appeal has been denied, his motion to

proceed in forma pauperis is denied as moot.

                                  6
                       CONCLUSION

    For the reasons set forth above, Plaintiff’s motion

to extend the time to file a notice of appeal, Docket

No. 11, is denied, and Plaintiff’s motion for leave to

proceed in forma pauperis, Docket No. 14, is denied.

    ALL OF THE ABOVE IS SO ORDERED.


                               S/Michael A. Telesca

                            HON. MICHAEL A. TELESCA
                          United States District Judge


Dated:   October 3, 2018
         Rochester, New York




                           7
